Citation Nr: 0304679	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Propriety of a noncompensable evaluation assigned to 
decreased right hand grip with weakness due to hereditary 
spastic paraplegia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
decreased right hand grip with weakness due to hereditary 
spastic paraplegia.  The veteran is appealing the assignment 
of the noncompensable evaluation.  In June 1999 the Board 
remanded the case for additional evidentiary development.  In 
the course of this development a January 2003 rating decision 
assigned a revised effective date of July 18, 1997 for the 
service connection award based on the date on which the 
veteran filed his original claim for VA compensation for this 
disability.  The noncompensable evaluation was confirmed.  
The case was returned to the Board in February 2003 and the 
veteran now continues his appeal.

In addition to being service-connected for decreased right 
hand grip with weakness due to hereditary spastic paraplegia, 
the veteran is also currently service-connected for right 
lower extremity impairment secondary to hereditary spastic 
paraplegia (rated as 60 percent disabling), left lower 
extremity impairment secondary to hereditary spastic 
paraplegia (rated as 40 percent disabling), decreased sensory 
loss below the level of the umbilicus secondary to hereditary 
spastic paraplegia (rated noncompensably disabling), anxiety 
disorder (rated as 30 percent disabling) and osteoarthritis 
of the lumbar spine (rated as 20 percent disabling).  He 
presently has a combined disability rating of 90 percent and 
is in receipt of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).  
The effective date of this TDIU award is July 18, 1997.  





FINDINGS OF FACT

The service-connected decreased right hand grip with weakness 
due to hereditary spastic paraplegia is currently manifested 
by measured grip strength of 4+/5 and subjective complaints 
of tingling and numbness in the right hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for decreased right 
hand grip with weakness due to hereditary spastic paraplegia 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the development of the veteran's claim which has 
been undertaken in the course of this appeal is in compliance 
with the provisions of the VCAA.  The Board remand of June 
1999 and correspondence from the RO dated July 1999 provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of the remand which occurred during this 
appeal.  He has also been provided with VA examinations which 
address the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  In this regard, we note that in 
correspondence dated January 2003 the veteran waived his 
right to have the record of his case held open for an 
additional 60 days and requested that it be forwarded to the 
Board for appellate review.  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran has been granted service connection for decreased 
right hand grip with weakness secondary to hereditary spastic 
paraplegia effective from July 18, 1997.  His medical records 
show that he is right-handed.  Relevant evidence concurrent 
with this effective date to the present time consists of the 
following:

A July 1996 VA general medical examination report shows that 
neurological review of the veteran's upper extremities 
revealed that they were normal on motor sensory evaluation 
with full range of motion in each arm.  Examination of his 
peripheral nerves revealed no upper extremity drift and 5/5 
strength, bilaterally.  Deep tendon reflexes were 2+ in both 
upper extremities.

In a lay witness statement dated December 1997 the veteran's 
employer reported that the veteran was unable to work any 
longer because of multiple disabilities which included an 
inability to pick up objects with his hands. 

A March 1998 VA examination of the veteran's peripheral 
nerves shows that the veteran reported noticing problems with 
his coordination as it pertained to his right upper extremity 
and that these problems commenced approximately one year 
earlier.  He reported that he dropped objects from his right 
hand on a few occasions.  Motor examination revealed 5/5 
strength in both upper extremities with somewhat diminished 
grip strength in his right hand at 4+/5.  Deep tendon 
reflexes were 2+ in both upper extremities, bilaterally.  The 
diagnosis was hereditary spastic paraplegia with mild 
weakness of right hand grip which was not noticed previously 
on examination in July 1996.

VA outpatient medical reports show that in April 1999 the 
veteran was treated for complaints of episodic numbness and 
tingling sensation in his hands which reportedly had been 
occurring over the previous two years.  

VA examination of the veteran's peripheral nerves in November 
1999 show that the veteran complained of aching and throbbing 
pains in both hands over the past year with his right hand 
more symptomatic than his left.  He reported that he had 
trouble grasping and holding on to objects with his right 
hand and that he had been told that he had muscle atrophy.  
Objective examination revealed no atrophy of the musculature 
of his upper extremities with symmetrical bicep circumference 
on each arm.  There was no upper extremity drift.  His 
strength was 5/5 in each upper extremity although with some 
give way weakness of his right grip.  Grip strength was 4+/5 
on his right hand.  There was no significant abnormality of 
fine motor movements except that he was somewhat slow with 
his right hand.  He was able to pick up a coin with his right 
hand without significant difficulty.  No significant 
spasticity of his upper extremities was observed and range of 
motion of each upper extremity was within functional limits.  
No significant pain was noted with movement of either arm.  
Deep tendon reflexes were 2+ in both upper extremities.  The 
impression was spastic paraparesis.  The examiner stated in 
his commentary that though the veteran reported having 
increased symptomatology with his upper extremities, on 
examination the physician noted no significant neurological 
changes as compared with the March 1998 VA examination.  
There was no significant atrophy of the veteran's upper 
extremities and although the veteran was complaining of more 
aching and pain there were no changes in his neurological 
deficit as compared to the examination findings of March 
1998.

In an April 2001 lay witness statement, the veteran's spouse 
reported, in essence, that she observed that veteran 
experiencing increased weakness and incoordination in his 
upper extremities.

Analysis

We note that this case is based on an appeal of an April 1998 
RO decision, which had granted the veteran service connection 
for decreased right hand grip with weakness due to hereditary 
spastic paraplegia effective from July 18, 1997, the date on 
which he filed his claim for service connection for this 
specific disability.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected neurologic 
disability for separate periods of time, from July 18, 1997, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran's service-connected decreased right hand grip 
with weakness due to hereditary spastic paraplegia is rated 
under the criteria for evaluating disability due to paralysis 
of the musculospiral nerve (radial nerve) as contained in 38 
C.F.R. § 4.124a, Diagnostic Code 8514.  The medical evidence 
shows that the veteran's disability affects his major upper 
extremity.  Diagnostic Code 8514 provides that assignment of 
a 70 percent rating is warranted when there is complete 
paralysis of the musculospiral nerve of the major extremity, 
manifested by drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps.

Assignment of a 50 percent rating is warranted for severe 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity.  Assignment of a 30 percent rating is 
warranted for moderate incomplete paralysis of the 
musculospiral nerve of the major upper extremity.  Assignment 
of a 20 percent rating is warranted for mild incomplete 
paralysis of the musculospiral nerve of the major upper 
extremity.  The term "incomplete paralysis" with peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The 
aforementioned ratings for the peripheral nerves are for 
unilateral involvement.

The facts of the case do not support an allowance of a 
compensable evaluation.  The objective medical evidence does 
not demonstrate that he has any more than slight neurological 
impairment of his right hand which is manifested by 
subjective complaints of tingling, numbness and pain and 
objective evidence of very slightly decreased grip strength 
which measures 4+/5.  We note that the objective findings 
obtained on examination in November 1999 do not substantiate 
the veteran's subjective symptomatic complaints or the 
observations of his lay witnesses regarding his alleged 
inability to pick up objects.  VA examination in November 
1999 shows that there was no significant pain was noted with 
his movement of either arm.  Furthermore, there was no 
significant abnormality of fine motor movements in either 
extremity with the exception of being somewhat slow with his 
right hand.  However, he was able to pick up a coin with his 
right hand without significant difficulty.  No significant 
spasticity of his upper extremities was observed and his 
range of motion in each upper extremity was within functional 
limits.  In view of the foregoing, we conclude that the 
objective evidence presents an overall disability picture 
which does not more closely approximate the criteria for a 20 
percent evaluation for mild incomplete paralysis of the 
musculospiral nerve of the right (major) upper extremity.  
See 38 C.F.R. § 4.7 (2002).  Because the evidence in this 
case is not approximately balanced with regard to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply, and the veteran's appeal for a compensable evaluation 
for his service-connected decreased right hand grip with 
weakness due to hereditary spastic paraplegia must be denied.  
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

We also find that assignment of a staged rating is not 
warranted in the present case because the noncompensable 
evaluation for the veteran's decreased right hand grip with 
weakness due to hereditary spastic paraplegia is based on the 
most severe disability picture presented by the medical 
evidence associated with the record, which encompassed the 
effective date of the award for service connection for the 
disability to the present time.


ORDER

Assignment of a compensable evaluation for service-connected 
decreased right hand grip with weakness due to hereditary 
spastic paraplegia is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

